United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 20-1652
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                 Robert Phillip Ivers

                        lllllllllllllllllllllDefendant - Appellant
                                        ____________

                     Appeal from United States District Court
                          for the District of Minnesota
                                  ____________

                           Submitted: September 21, 2021
                             Filed: September 27, 2021
                                   [Unpublished]
                                   ____________

Before SMITH, Chief Judge, ARNOLD and BENTON, Circuit Judges.
                              ____________

PER CURIAM.

       While on supervised release for threatening to murder a federal judge, see 18
U.S.C. § 115(a)(1)(B), and for communicating by interstate transmission a threat to
injure the person of another, see id. § 875(c), Robert Ivers, without permission from
the court or his probation officer, knowingly left the judicial district (North Dakota)
where he was residing. The district court1 therefore revoked his supervised release
and sentenced him to six months' imprisonment and thirty months' supervised release.
As a condition of release, the court ordered Ivers to reside for 180 days in a North
Dakota residential reentry center. Ivers asserts that the court abused its discretion in
imposing this condition.

       Since the filing of this appeal, the court has revoked Ivers's supervised release
yet again and entered a new judgment against him, which Ivers challenges in another
appeal. See United States v. Ivers, No. 20-3422 (8th Cir. 2020). Because Ivers is no
longer serving the sentence that he challenges in this appeal it is moot, and so we
have no jurisdiction over it. See United States v. Drews, 695 F. App'x 174, 175 (8th
Cir. 2017) (unpublished per curiam); see also Burton v. Stewart, 549 U.S. 147, 156
(2007) (per curiam).

      Appeal dismissed.
                     ______________________________




      1
       The Honorable Robert R. Pratt, United States District Judge for the Southern
District of Iowa, sitting by designation in the United States District Court for the
District of Minnesota.

                                          -2-